Citation Nr: 1222847	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  05-10 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left hand disability, to include rheumatoid arthritis.

2.  Entitlement to service connection for a right knee disability, to include rheumatoid arthritis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1978 to June 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for a bilateral knee condition, a bilateral ankle condition, arthritis of the left foot, arthritis of both hands, ulcers and gastroesophageal reflux disease (GERD), headaches, bilateral hearing loss, tinnitus, and posttraumatic stress disorder (PTSD).  In November 2003, the Veteran submitted a notice of disagreement with all of the denials but headaches.  He subsequently perfected his appeal in March 2005.

While the Veteran did request a video conference hearing on his March 2005 VA Form 9, in a subsequent communication received in June 2009, he withdrew his request for a Board hearing.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2011).

In September 2009, the Board denied the Veteran's claims of entitlement to service connection for ulcers and GERD, PTSD, an acquired psychiatric disability, a right ankle disability, a left ankle disability, a left knee disability, a left foot disability, and a right hand disability and remanded his claims for service connection for a right knee disability, a bilateral hearing loss disability, a tinnitus disability, and a left hand disability to the Appeals Management Center (AMC).  In December 2010, the Board denied the Veteran's claims for service connection for a bilateral hearing loss disability and tinnitus and again remanded his claims for service connection for a right knee disability and a left hand disability to the AMC for further evidentiary development, including obtaining a new VA examination for both disabilities.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC obtained a new VA examination that addressed the Veteran's left hand and right knee disabilities in January 2011.  The claims were then readjudicated in a January 2012 supplemental statement of the case.  Accordingly, all remand instructions issued by the Board have been complied with and these matters are once again before the Board.

The issue of entitlement to service connection for a right knee disability, to include rheumatoid arthritis, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's left hand disability, to include rheumatoid arthritis, is the result of a disease or injury in active duty service.


CONCLUSION OF LAW

A left hand disability was not incurred in or aggravated by service and arthritis may not be presumed to be.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to the initial adjudication of the Veteran's claim, a letter dated in January 2003 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio at 187.

Additionally, a letter dated in November 2007 informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination reports are in the file.  Private treatment records have been obtained to extent possible.  The Veteran has at no time referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

With respect to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

The record indicates that the Veteran underwent a VA examination to address his left hand disability most recently in January 2011.  The results from that examination have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the January 2011 examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran contends that his current left hand disability is the result of his military service.  Specifically, he claims that he injured his left hand in service and that his current disability is the result of that in-service injury.  He, therefore, believes service connection is warranted.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. § 1131 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and certain diseases, such as arthritis, become manifest to a degree of 10 percent or more within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   
Initially, the Board notes that there is no indication that the Veteran was treated for or diagnosed with arthritis of the left hand within a year of service so as to support a grant of service connection on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  As such, the Veteran is not afforded the presumption of service connection for arthritis of the left hand.  See 38 C.F.R. § 3.307 (2011).

Notwithstanding the foregoing law and regulations pertaining to presumptive service connection, a veteran is not precluded from establishing service connection for diseases not subject to presumptive service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the Board will proceed with a decision on the issue of a left hand disability based on the holding in Combee.

With respect to the existence of a present disability, VA and private treatment records and VA examination reports show that the Veteran has been treated for and diagnosed with rheumatoid arthritis and osteoarthritis of the left hand.  

With respect to in-service incurrence or aggravation of a disease or injury, the Veteran's service treatment records show that the Veteran was treated in June 1980 and June 1983 for left hand complaints, including pain, a minor laceration, a possible finger sprain, and edema dorsum.  

Although in-service injury and current disability have been established, as noted above, this is not sufficient to warrant service connection.  There still must be competent evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.

As referenced above, the Veteran was afforded a VA examination most recently in January 2011.  At that time, the examiner diagnosed the Veteran with left hand rheumatoid arthritis and concluded that this was not related to his military service.  He indicated that the Veteran's in-service injuries resolved before discharge and that the Veteran had no left hand complaints for many years after discharge.  Notably, a VA treatment record indicates that the Veteran first reported experiencing post-service left hand pain in 1994, a decade after his separation from service.  This supports the examiner's conclusion.  The examiner also noted that the Veteran had similar arthritic symptoms in his right hand despite not having the same in-service injuries, indicating that the Veteran's arthritis was systemic not related to his isolated in-service left hand injuries.  He also opined that the Veteran's current left hand complaints were more likely related to post-service intercurrent age-related changes.  Given these reasons, the examiner was unable to connect the Veteran's current left hand disability to service.

The Board notes that the Veteran was previously examined in February 2008, January 2009, and January 2010.  However, these examinations do not provide adequate opinions and are insufficient to decide the claim.  Further, none of these examinations provided a positive nexus opinion to warrant a grant of service connection.

The only remaining evidence which purports to relate the Veteran's left hand disability to his military service consists of his own statements and those of his representative.  However, laypersons, such as the Veteran and his representative, are not competent to determine the etiology of a particular diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2011).  Without medical training, the Veteran and his representative are simply not competent to opine on the etiology of his currently diagnosed left hand disability.  Thus, there is no competent and probative medical evidence to provide a nexus between the Veteran's service and his current left hand disability.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), referenced above, relating to chronicity and continuity of symptomatology.  However, there is no evidence that the Veteran has had left hand symptoms since service, nor does the Veteran claim that he has.  Notably, a September 2002 VA treatment record indicates that the Veteran first experienced left hand pain in 1994, 10 years after his separation from service.  As such, the medical nexus element of Hickson cannot be met via continuity of symptomatology.

As explained above, the competent medical evidence of record does not demonstrate that there is a relationship between the Veteran's active duty service and his currently diagnosed left hand disability.  Although the Board notes the Veteran's current disability and in-service injuries, without evidence of a medical nexus, service connection cannot be granted.

Accordingly, the Board finds that the claim of entitlement to service connection for a left hand disability, to include rheumatoid arthritis, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a left hand disability, to include rheumatoid arthritis, is denied.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to service connection for a right knee disability.

The Veteran contends that his current right knee disability is the result of his military service.  Specifically, he claims that his current right knee disability is the result of a June 1979 in-service injury and/or jumping out of planes in service.  He, therefore, believes service connection is warranted.

The Veteran was afforded a VA examination to address his right knee disorder most recently in January 2011.  The January 2011 VA examiner diagnosed the Veteran with right knee senescence osteoarthritis and concluded that this condition was not related to his military service because the Veteran's in-service right knee injury resolved and was not an ongoing condition.  However, the examiner failed to address the Veteran's contentions of jumping out of planes in service and whether this may have contributed to his current osteoarthritis.  Notably, the Veteran's Form DD-214 shows a Parachute Badge, confirming his reports of in-service jumps.  Additionally, the examiner failed to address a March 2002 letter from the Veteran's private chiropractor, Dr. R. S., which indicated that the Veteran's knee arthritis could have been aggravated by jumping out of planes.  In light of these deficiencies, his opinion is not sufficient to render a decision on the issue of service connection for a right knee disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its medical findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claim of entitlement to service connection for a right knee disability must be remanded for an addendum opinion.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran's claims file should be sent to the January 2011 VA examiner, if possible, for an addendum opinion.  Specifically, the examiner must comment on the Veteran's history of jumping out of planes in service and provide an opinion on whether this may have caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) his right knee disability.  The examiner should also address the March 2002 letter from the Veteran's private chiropractor, stating that the Veteran's right knee arthritis may have been aggravated by jumping out of planes in service.  The Veteran may be recalled for examination, if deemed necessary.

If the January 2011 VA examiner is unavailable, the Veteran should be afforded an examination with an appropriate examiner in order to determine the nature and etiology of his right knee disability.  All indicated studies should be performed.  The claims folder must be provided to the examiner for review of pertinent documents therein in connection with the examination.  The examination report should reflect that such a review was conducted.  

The examiner should provide an opinion as to the likelihood that any currently diagnosed right knee disorder(s) was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by his active duty service, including the June 1979 injury or jumping out of planes.  The examiner should specifically comment on the March 2002 letter from the Veteran's private chiropractor.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

3.  Upon completion of the examination ordered above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

4.  After completing the above action and any other development that may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim of entitlement to service connection for a right knee disability should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


